Citation Nr: 1521166	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD) and pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, with additional service in the Army Reserves.  He is confirmed to have served in the Republic of Vietnam during the Vietnam Era.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran had a personal hearing with the undersigned Veterans Law Judge in March 2014.  Thereafter, in April 2014, this matter was remanded for additional development.  Unfortunately, the Board's remand instructions were not substantially completed, and the appeal must be again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board's April 2014 Remand directed that development be conducted to verify the Veteran's claimed exposure to asbestos while serving at Fort Polk.  Upon readjudication, however, it was noted that no action had been taken because there was no procedure for obtaining such information from the U.S. Army, and that the U.S. Army does not have developed data and studies for assessing asbestos exposure.  On remand, a request is to be made to the Department of the Army as to whether soldiers were temporarily housed in a "Tent City" at any point in 1967 to allow for work to be done with barracks, and to whether there is any information regarding the presence of asbestos.  

It is not clear that the record has been adequately developed for adjudication of an asbestos-related claim.  VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C sets forth the procedure, and notes that inhalation of asbestos fibers can produce fibrosis and tumors.  The latent period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  Also of significance is that exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  Id.  These procedural guidelines direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141, 146 (1999); Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

The Board requested that a VA examination opinion be obtained, which occurred; however, the August 2014 opinion is not adequate for establishing service connection.   The VA examiner opined that "his current respiratory difficulty could have as likely as not originated in active service with possible exposures...." This language is too speculative.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  It is also not clear as to which exposure she is referring.  The Veteran has asserted that he was exposed to asbestos during service, which caused his current disabilities, but he has also asserted a relationship between his respiratory disabilities and herbicide exposure.  The Board asked for opinions regarding both potential exposures.  The examiner concluded that an opinion could not be reached without resorting to speculation, which is inadequate without an explanation of why or what she would need to provide one.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, a clarified or supplemental opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Department of the Army to verify whether barracks at Fort Polk were emptied, causing soldiers to be moved to temporary "tent cities" at any time during 1967 for the purpose of barrack repairs or remediation.  Ask whether there is any information regarding asbestos in barracks.  All attempts should be memorialized in the file.

2.  Forward the claims file back to the examiner that conducted the August 2014 examination for a clarified opinion on whether it is as likely as not (50 percent or greater probability) that any respiratory disability is related to service.  The examiner must review the claims file and medical evidence, and is asked to support all opinions with explanatory rationale.

The examiner is asked to list all current respiratory diagnoses and also whether the Veteran has a current diagnosis of COPD.  

For all diagnoses, please provide an opinion on whether it is as likely as not (50 percent or greater probability) related to asbestos exposure.  If the examiner finds it as likely as not to be related to asbestos exposure, but asbestos exposure in service is not verified, the examiner is then asked to provide an opinion on whether it is possible to determine the time-frame of such exposure based on the known latent period, the date of diagnosis and the progression of the disease.  

Next, for all diagnoses, please provide an opinion on whether it is as likely as not (50 percent or greater probability) related to his presumed herbicide exposure during active duty.  The fact that a diagnosis is not listed among the conditions presumed to be related to herbicide exposure is not dispositive of this inquiry.

If not possible to provide an opinion without resorting to speculation, state what would be needed and whether it would be possible to obtain.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




